Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the Effective Date between
InfuSystem Holdings, Inc., a Delaware corporation with offices at 31700 Research
Park Drive, Madison Heights, Michigan 48071-4627 (the “Company”), and Ryan J.
Morris, an individual currently residing at 531 E. State Street, Ithaca, New
York 14850 (“Employee”).

PART ONE - DEFINITIONS

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

“Board” means the Board of Directors of the Company.

“Change of Control” shall be deemed to take place if hereafter (A) any “Person”
or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Act”), other than the Company or any of its
Affiliates, becomes a beneficial owner (within the meaning of Rule 13d-3 as
promulgated under the Act), directly or indirectly, in one or a series of
transactions, of securities representing fifty percent (50%) or more of the
total number of votes that may be cast for the election of directors of the
Company and two-thirds of the Board has not consented to such event prior to its
occurrence or within sixty (60) days thereafter, provided that if the consent
occurs after the event it shall only be valid for purposes of this definition if
a majority of the consenting Board is comprised of directors of the Company who
were such immediately prior to the event; (B) any closing of a sale of all or
substantially all of the assets of the Company other than to one or more of the
Company’s Affiliates, and two-thirds of the Board has not consented to such
event prior to its occurrence or within sixty (60) days thereafter, provided
that if the consent occurs after the event it shall only be valid for purposes
of this definition if a majority of the consenting Board is comprised of
directors of the Company who were such immediately prior to the event; or
(C) within twelve (12) months after a tender offer or exchange offer for voting
securities of the Company (other than by the Company) the individuals who were
directors of the Company immediately prior thereto shall cease to constitute a
majority of the Board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means InfuSystem Holdings, Inc., a Delaware corporation.

“Compensation Committee” means the Compensation Committee of the Board.

“Effective Date” shall mean April 24, 2012.

“Employee” means Ryan Morris.

 

- 1 -



--------------------------------------------------------------------------------

“Employment Period” means the period of Employee’s employment with the Company
governed by the terms and provisions of this Agreement.

“Termination for Cause” shall mean an involuntary termination of Employee’s
employment for (i) Employee’s willful misconduct or gross negligence which, in
the good faith judgment of the Board, has a material adverse impact on the
Company (either economically or on its reputation); (ii) Employee’s conviction
of, or pleading of guilty or nolo contendre to, a felony or any crime involving
fraud; (iii) Employee’s breach of his fiduciary duties to the Company;
(iv) Employee’s failure to attempt in good faith to perform his duties or to
follow the written legal direction of the Board, which failure, if susceptible
of cure, is not remedied within 15 days of written notice from the Board
specifying the details thereof; and (v) any other material breach by Employee of
this Agreement, the Company’s written code of conduct, written code of ethics or
other written policy that is not remedied within 15 days of written notice from
the Board specifying the details thereof.

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

The following terms and conditions will govern Employee’s employment with the
Company throughout the Employment Period and will also, to the extent expressly
indicated below, remain in effect following Employee’s cessation of employment
with the Company.

1. Employment and Duties. The Company shall employ Employee as Executive
Chairman of the Board. Employee agrees to continue in such employment for the
duration of the Employment Period and to perform in good faith and to the best
of Employee’s ability all services which may be required of Employee in
Employee’s executive position and render such services at all reasonable times
and places in accordance with reasonable directives and assignments issued by
the Board or any Committee thereof. During Employee’s Employment Period,
Employee will devote at least 33% of Employee’s professional time and effort
during the Term to the business and affairs of the Company. Not less than once
each month, Employee will provide a report to the Company’s Lead Independent
Director setting forth the days of the preceding month Employee spent at the
Company’s offices.

2. Terms of Employment. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, upon the terms and conditions
set forth in this Agreement.

3. Service as Director. As of the Effective Date, Employee is serving as a
member of the Board. The Board reserves the right to terminate Employee’s
service as Executive Chairman, even though Employee continues service as a
non-executive director. This Agreement shall not in any way be construed or
interpreted so as to affect adversely or otherwise impair the right of the
Company’s stockholders to remove the Employee from the Board at any time in
accordance with the provisions of applicable law.

 

- 2 -



--------------------------------------------------------------------------------

4. Term. The term of this Agreement (the “Term”) shall run for a period of
twelve (12) months from the Effective Date. The Company and Employee may renew
this Agreement for additional twelve (12) month terms following the initial
Term.

5. Equity Compensation.

A. On the Effective Date, the Company will grant Employee non-qualified stock
options under its 2007 Stock Incentive Plan to purchase a total of 250,000
shares of common stock in the Company at an exercise price equal to the closing
price of the Company’s common stock on the Effective Date, or if such date is
not a trading day, the most recent closing price prior to the Effective Date
(the “Options”). The Options will be subject to vesting over the initial Term,
with one twelfth of the Options vesting ratably on the 24th day of each month
following the Effective Date, provided Employee remains in service to the
Company through such vesting dates. In the event of a Change of Control or
otherwise at the direction of the Compensation Committee, in its sole
discretion, all Options shall vest and become immediately exercisable. The
Options shall expire on, and shall not be exercised after, the second
anniversary of the date of grant (the “Final Exercise Date”).

B. The Company will deduct and withhold, from the compensation payable to
Employee hereunder, any and all applicable federal, state and local income and
employment withholding taxes and any other amounts required to be deducted or
withheld by the Company under applicable statute or regulation.

C. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Securities Exchange Act of
1934 (the “Exchange Act”), such compensation shall be subject to potential
forfeiture or recovery by the Company in accordance with any compensation
recovery policy adopted by the Board or any committee thereof in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder adopted by the Securities and Exchange Commission or any
national securities exchange on which the Company’s common stock is then
listed. This Agreement may be unilaterally amended by the Company to comply with
any such compensation recovery policy. In addition, cash amounts paid and
Company securities issued pursuant to this Agreement as “incentive-based
compensation” are subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of fraud; misconduct; breach of the agreements to which
Employee is currently or hereafter becomes a party; or other conduct by Employee
that the Board determines is detrimental to the business or reputation of the
Company and its subsidiaries, including facts and circumstances discovered after
termination of employment.

D. Employee will be eligible for additional option grants as determined by the
Board or the Compensation Committee in their sole discretion.

 

- 3 -



--------------------------------------------------------------------------------

6. Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

A. Employee will be entitled to reimbursement from the Company for (i) all
reasonable temporary living expenses associated with his residence in or around
Madison Heights, MI, (ii) Employee’s travel between Madison Heights, MI and his
permanent place of residence, (iii) car rental and associated expenses,
including fuel, or mileage while in Madison Heights, MI, and (iv) customary,
ordinary and necessary business expenses incurred by Employee in the performance
of Employee’s duties hereunder, provided that Employee’s entitlement to such
reimbursements shall be conditioned upon Employee’s provision to the Company of
vouchers, receipts and other substantiation of such expenses in accordance with
Company policies. Any reimbursement to which the Employee is entitled pursuant
to this Section 6A that would constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be subject to the following additional
rules: (i) no reimbursement of any such expense shall affect the Employee’s
right to reimbursement of any other such expense in any other taxable year;
(ii) reimbursement of the expense shall be made, if at all, not later than the
end of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.

B. During the Employment Period, Employee will be eligible to participate in any
group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives and for which Employee qualifies under the terms of such plan or
plans.

C. Employee is eligible to take four (4) weeks of vacation/personal time during
the initial Term and any subsequent term of the Employment Period in accordance
with and subject to Company policy in effect for executive officers.
Notwithstanding the foregoing, in accordance with Section 1, Employee is
expected to devote at least 33% of his professional time and effort, during the
initial Term (or any subsequent term) less such vacation/personal time, to the
Company. Such vacation/personal time shall not be paid out upon the termination
of Employee’s service to the Company.

7. Employee Covenants.

A. Confidentiality. Employee agrees that, during the Employment Period and
thereafter, he will not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
good faith performance of his assigned duties and responsibilities and for the
benefit of the Company, either during the Employment Period or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company or its businesses, which Employee will have obtained during his
employment with the Company (“Confidential Information”). Notwithstanding the
foregoing, “Confidential Information” will not apply to information that:
(1) was known to the public prior to its disclosure to Employee; (2) becomes
generally known to the public subsequent to disclosure to

 

- 4 -



--------------------------------------------------------------------------------

Employee through no wrongful act of Employee or any of his representatives; or
(3) Employee is required to disclose by applicable law, regulation or legal
process (provided that Employee provides the Company with prior notice of the
contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). Employee also agree to turn over all copies of Confidential
Information in his control to the Company upon request or upon termination of
his employment with the Company.

B. Non-Disparagement. Employee agrees that, during the Employment Period and
thereafter, he will not, or encourage or induce others to, Disparage (as defined
below) the Company or any of its past and present officers, directors,
employees, stockholders, products or services. “Disparage” includes, without
limitation, making comments or statements to the press, the Company’s employees
or any individual or entity with whom the Company has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor of
the Company) that could adversely affect in any manner: (1) the conduct of the
business of the Company (including, without limitation, any products or business
plans or prospects); or (2) the business reputation of the Company, or any of
its products or services, or the business or personal reputation of the
Company’s past or present officers, directors, employees or stockholders; but
shall not include comments or statements made in the good faith performance of
Employee’s duties hereunder, in connection with Employee’s enforcement of his
rights under this Agreement, or in compliance with applicable law. This
paragraph is made and entered into solely for the benefit of the Company and its
successors and permitted assigns, and no other person or entity shall have any
cause of action hereunder.

C. Transition and Other Assistance. During the 30 days following the termination
of the Employment Period, Employee will take all actions the Company may
reasonably request to maintain the Company’s business, goodwill and business
relationships and to assist with transition matters, all at Company expense. In
addition, upon the receipt of notice from the Company (including outside
counsel), during the Employment Period and thereafter, Employee will respond and
provide information with regard to matters in which he has knowledge as a result
of his employment with the Company, and will provide assistance to the Company
and its representatives in the defense or prosecution of any claims that may be
made by or against the Company, to the extent that such claims may relate to the
period of Employee’s employment with the Company, all at Company expense.
Employee shall promptly inform the Company if he becomes aware of any lawsuits
involving such claims that may be filed or threatened against the Company.
Employee shall also promptly inform the Company (to the extent he is legally
permitted to do so) if he is asked to assist in any investigation of the Company
(or its actions), regardless of whether a lawsuit or other proceeding has then
been filed against the Company with respect to such investigation, and will not
do so unless legally required. The Company will pay Employee at a rate of $250
per hour, plus reasonable expenses, in connection with any actions requested by
the Company under this paragraph following any termination of Employee’s
employment. Employee’s obligations under this paragraph shall be subject to the
Company’s reasonable cooperation in scheduling in light of Employee’s other
obligations.

 

- 5 -



--------------------------------------------------------------------------------

D. Survival of Provisions. The obligations contained in this Section 7 will
survive the termination of Employee’s employment with the Company and will be
fully enforceable thereafter.

8. Termination of Employment.

A. The Company’s stockholders may remove Employee as a director in accordance
with the Company’s Bylaws. The Board may terminate Employee’s status as an
executive director, even though Employee continues service as a non-executive
director.

B. Except as otherwise provided in this Section 8B, upon termination of
Employee’s employment as an executive officer for any reason other than a
Termination for Cause or removal as a director by the Company’s stockholders,
including by reason of Employee’s death or permanent disability, any portion of
the Options that are not then exercisable will immediately expire and the
remainder of the Options will remain exercisable for three months; provided,
that any portion of the Options held by Employee immediately prior to Employee’s
death, to the extent then exercisable, will remain exercisable for one year
following Employee’s death; and further provided, that in no event shall any
portion of the Options be exercisable after the Final Exercise Date.
Notwithstanding anything to the contrary in this Agreement, in the event that
Employee experiences a Termination for Cause or is removed by the Company’s
stockholders, all Options, whether or not then vested, shall immediately expire
upon such event, and no portion thereof shall remain exercisable. For purposes
of this Agreement, Employee will be deemed “permanently disabled” if Employee is
so characterized pursuant to the terms of the Company’s disability policies or
programs applicable to Employee from time to time, or if no such policy is
applicable, if Employee is unable to perform the essential functions of
Employee’s duties for physical or mental reasons for thirty (30) consecutive
days.

9. Indemnification. The Company hereby agrees to indemnify Employee and hold him
harmless to the fullest extent permitted under the by-laws of the Company in
effect on the date of this Agreement against and in respect to any actual or
threatened actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorney’s fees), losses, and damages resulting
from the good faith performance of his assigned duties and responsibilities with
the Company and any affiliates or subsidiaries of the Company. In furtherance of
the Company’s obligation to advance expenses under the by-laws of the Company in
effect on the date of this Agreement, the Company, within 10 days of
presentation of invoices, will advance to Employee reimbursement of all legal
fees and disbursements Employee actually incurs in connection with any
potentially indemnifiable matter provided that Employee, to the extent required
by applicable law, undertake to repay such amount in the event that it is
ultimately determined that Employee is not entitled to be indemnified. In
addition, the Company will cover you under directors and officers liability
insurance both during and, while potential liability exists, after the
termination of Employee’s employment in the same amount and to the same extent
as the Company covers its other officers and directors. To the extent permitted
by applicable law and the Company’s by-laws in effect on the date of this
Agreement, Employee will not be liable to the Company or any of its affiliates
or subsidiaries for his acts or omissions,

 

- 6 -



--------------------------------------------------------------------------------

except to the extent that such acts or omissions were not made in the good faith
performance of his assigned duties and responsibilities. The obligations and
limits contained in this Section 9 will survive the termination of Employee’s
employment with the Company.

10. Section 409A. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A.

11. Choice of Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of Delaware, excluding such
jurisdiction’s conflict of laws principles.

12. Entire Agreement; Severability; Amendments. This Agreement and the
agreements referenced herein contain the entire agreement of the parties
relating to the subject matter hereof, and supercede in their entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The provisions of
this Agreement shall be deemed severable and, if any provision is found to be
illegal, invalid or unenforceable for any reason, (a) the provision will be
amended automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (b) the illegality, invalidity or
unenforceability will not affect the legality, validity or enforceability of the
other provisions hereof. No amendments, alterations or modifications of this
Agreement will be valid unless made in writing and signed by Employee and a duly
authorized officer or director of the Company.

13. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

14. Representations and Warranties by Employee. Employee represents and warrants
to the Company that: (a) Employee has the legal right to enter into this
Agreement and to perform all of the obligations on Employee’s part to be
performed hereunder in accordance

 

- 7 -



--------------------------------------------------------------------------------

with its terms; (b) Employee is not a party to any contract, agreement or
understanding, written or oral, which could prevent Employee from entering into
this Agreement or performing all of his duties and responsibilities hereunder;
and (c) Employee is not a party to any agreement containing any non-competition,
non-solicitation, confidentiality or other restrictions on Employee’s
activities. Employee further represents and warrants to the Company that, to the
best of his knowledge, information and belief, Employee is not aware of any
action taken by Employee (or any failure to act) that could form the basis for a
breach of fiduciary duty or related claim against Employee by any current or
former employer.

15. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Employee and neither this Agreement nor any rights hereunder may be assigned
by Employee. The Company may assign this Agreement to an affiliate or to any
acquirer of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquirer.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.

16. Arbitration. Employee agrees that all disagreements, disputes and
controversies between Employee and the Company arising under or in connection
with this Agreement will be settled by arbitration conducted before a single
arbitrator mutually agreed to by the Company and you, sitting in Madison
Heights, Michigan or such other location agreed to by Employee and the Company,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect; provided, however, that if the Company and Employee
are unable to agree on a single arbitrator within 30 days of the demand by
another party for arbitration, an arbitrator will be designated by the Michigan
Office of the American Arbitration Association. The determination of the
arbitrator will set forth in writing findings of fact and conclusions of law
upon which the determination was based, and will be final and binding on
Employee and the Company. Each party waives right to trial by jury and further
review or appeal of the arbitrator’s ruling. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. The arbitrator
will, in its award, allocate between the parties the costs of arbitration,
including the arbitrator’s fees and expenses, in such proportions as the
arbitrator deems just. Each party shall pay its own attorneys’ fees and expenses
in connection with any such arbitration.

17. Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile.

18. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at Office of
the Corporate Secretary, 31700 Research Park Drive, Madison Heights, Michigan
48071-4627 and to Employee at the most recent address reflected in the Company’s
permanent records.

 

- 8 -



--------------------------------------------------------------------------------

19. Legal Costs. The Company shall bear all legal costs and expenses incurred in
the event the Company should contest or dispute the characterization of any
amounts paid pursuant to this Agreement as being nondeductible under
Section 280G of the Code or subject to imposition of an excise tax under
Section 4999 of the Code.

Signature page follows.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as a
sealed instrument as of April 24, 2012.

 

INFUSYSTEM HOLDINGS, INC.       Ryan J. Morris   By: /s/ Charles Gillman      
/s/ Ryan J. Morris   Name: Charles Gillman         Title: Lead Independent
Director        

 

- 10 -